Name: 2009/556/EC: Council Decision of 25 June 2009 concerning the provisional application and conclusion of the Agreement between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures
 Type: Decision
 Subject Matter: tariff policy;  Europe;  European construction;  organisation of transport
 Date Published: 2009-07-31

 31.7.2009 EN Official Journal of the European Union L 199/22 COUNCIL DECISION of 25 June 2009 concerning the provisional application and conclusion of the Agreement between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures (2009/556/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(3) thereof, Whereas: (1) The Council authorised the Commission on 28 March 2007 to open negotiations with the Swiss Confederation with a view to negotiating an agreement amending the Agreement of 21 November 1990 between the European Economic Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods (1) (hereinafter referred to as the 1990 Agreement). (2) The Commission and the Swiss Confederation have negotiated an amendment to the 1990 Agreement, which has the effect, inter alia, of extending its scope to include customs security. The substance of the 1990 Agreement should be incorporated in a new consolidated Agreement. (3) The new consolidated Agreement should be approved. (4) Pending the completion of the internal procedures of the Contracting Parties, the new consolidated Agreement should apply provisionally from 1 July 2009, the date on which the customs security measures introduced in 2005 and 2006 respectively by the amendments to the Community Customs Code (2) and its Implementing Provisions (3) become applicable. (5) The Communitys representation on the Joint Committee set up under the new consolidated Agreement and the internal procedures necessary for the proper working of that Agreement should be established, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to notify to the authorities of the Swiss Confederation that the procedures for the Community to approve the Agreement have been fulfilled (4). Article 3 Pending the completion of the procedures required for its conclusion, the Agreement shall apply provisionally from 1 July 2009. The Commission is authorised to agree on a later date for provisional application of the Agreement in accordance with Article 33(3) thereof. Article 4 The Community shall be represented on the Joint Committee set up under Article 19 of the Agreement by the Commission, assisted by representatives of the Member States. Article 5 The position to be taken by the Community on the Joint Committee shall be decided by the Council, acting by qualified majority on a proposal from the Commission. The Community position on matters on which the Joint Committee is empowered to take decisions under Articles 19(4) and (5) and 21(2) where modifications to Annexes I and II to the Agreement are concerned, shall be adopted by the Commission. Article 6 In order to ensure the application of Article 22(4) of the Agreement, the Commission shall notify the Swiss Confederation of the adoption of Community acts which constitute a development of the Community law covered by Chapter III of and Annexes I and II to the Agreement. The Commission is authorised to take the necessary measures provided for in Articles 22 and 29 of the Agreement in order to ensure the equivalence of the Contracting Parties customs security measures. If, on the date of implementation of the relevant Community legislation, the Joint Committee has not reached a decision on an amendment to the Agreement and the provisional application of the new provisions is not possible, the Commission shall notify the Swiss Confederation of the suspension of Chapter III of the Agreement in accordance with Article 29(2) thereof. Article 7 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 25 June 2009. For the Council The President L. MIKO (1) OJ L 116, 8.5.1990, p. 19. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.